Case 2:14-cr-00484-WJM Document 209 Filed 07/01/20 Page 1 of 2 PageID: 2889



                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY




 UNITED STATES OF AMERICA
                                                             Crim. No. 14-484
        v.


 PASQUALE STISO                                                  OPINION




WILLIAM J. MARTINI, U.S.D.J.
       This matter comes before the Court upon the application of defendant Pasquale
Stiso, pro se, for an extension of the statutory deadline by which defendant must file a
petition challenging his federal conviction and sentence, pursuant to 28 U.S.C. § 2255,
ECF No. 206.
        On November 24, 2015, following a five-day trial, a federal jury convicted Stiso of
one count of conspiracy to commit wire fraud in violation of 18 U.S.C. § 1349, six counts
of substantive wire fraud in violation of 18 U.S.C. § 1343, and three counts of money-
laundering in violation of 18 U.S.C. § 1957. Stiso appealed his convictions and subsequent
sentence to the Third Circuit, which affirmed Stiso’s convictions but remanded the matter
to this Court for re-sentencing. Following his resentencing, and this Court’s issuance of
an amended judgment of conviction on December 12, 2017, Stiso again appealed. After
hearing defendant’s appeal, the Third Circuit affirmed Stiso’s amended judgment of
conviction in an order dated May 16, 2019. Stiso did not file a petition for a writ of
certiorari. Stiso was released from the custody of the Bureau of Prisons approximately
three months later, on or about August 16, 2019, after completing his 41-month prison
term, and is currently serving a three-year period of supervised release.
       On May 28, 2020, Stiso sent an email to the Court in which he notified the Court
that he “intend[s] to file a Wit [sic] of Habeas Corpus,” pursuant to 28 U.S.C. § 2255,
“challenging [his] criminal conviction.” Stiso also requested that the Court grant him a
“brief extension” of the deadline for filing the petition. ECF No. 206. In the email,
defendant did not mention the grounds on which he intends to challenge his criminal
conviction or sentence, nor did he articulate any of the claims he would raise in a future §
Case 2:14-cr-00484-WJM Document 209 Filed 07/01/20 Page 2 of 2 PageID: 2890



2255 petition. Stiso also did not specify the length of the extension he sought, and failed
to set forth any specific facts supporting his request to extend or toll the statutory filing
deadline. Stiso has not filed a § 2255 petition.
        As amended by the Antiterrorism Effective Death Penalty Act (AEDPA), 28 U.S.C.
§ 2255 imposes a one-year statute of limitation on applications for a writ of habeas corpus.
28 U.S.C. § 2255(f). The one-year limitation period runs from the latest of: (1) the date on
which [defendant’s] judgment of conviction becomes final; (2) the date on which the
impediment to making a motion created by governmental action in violation of the
Constitution or laws of the United States is removed, if the movement was prevented from
making a motion by such governmental action; (3) the date on which the right asserted was
initially recognized by the Supreme Court, if that right has been newly recognized by the
Supreme Court and made retroactively applicable to cases on collateral review; or (4) the
date on which the facts supporting the claim or claims presented could have been
discovered through the exercise of due diligence. 28 U.S.C. § 2255(f)(1)-(4).
        As the Third Circuit explained in Kapral v. United States, when a defendant opts to
a pursue a direct appeal, as was the case here, the defendant’s judgment of conviction
becomes “final” within the meaning of § 2255(f)(1) “on the later of (1) the date on which
the Supreme Court affirms the conviction and sentence on the merits or denies the
defendant’s timely filed petition for certiorari, or (2) the date on which the defendant’s time
for filing a timely petition for certiorari review expires.” 166 F.3d 565, 577 (3d Cir. 1999);
see also Clay v. U.S., 537 U.S. 522, 532 (2003) (“for federal criminal defendants who do
not file a petition for certiorari with [the Supreme Court] on direct review, § 2255’s one-
year limitation period starts to run when the time for seeking such review expires.”).
        As noted above, the Third Circuit’s Order affirming defendant’s amended judgment
of conviction and sentence was entered on May 16, 2019. Because Stiso did not file a
petition for a writ of certiorari, the amended judgment of conviction became final, within
the meaning of § 2255(f)(1), when Stiso’s time for filing a petition for a writ of certiorari
expired. As the Third Circuit observed in Kapral, a defendant has 90 days from the date
on which the court of appeals affirms the judgment of conviction to file a petition for a writ
of certiorari. 166 F.3d at 570-71 (citing Supreme Court Rule 13). The one-year period of
limitation for defendant’s § 2255 petition thus began to run 90 days from May 16, 2019,
which was August 14, 2019. Accordingly, if Stiso chooses to file a § 2255 petition, he
must do so no later than August 14, 2020.
Dated: July 1, 2020

                                                        /s/ William J. Martini
                                                      WILLIAM J. MARTINI, U.S.D.J.


                                              2
